Order denying motion to discontinue proceeding reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. (New York, Ontario & Western R. R. Co. v. Nelson, 152 App. Div. 245.) The proceeding is remitted to the Special Term to ascertain the fees and expenses of the commissioners and to prescribe such other terms and conditions as the court may deem proper. Upon the payment of such fees and expenses and a compliance with such other terms and conditions as may be fixed, the proceeding will be discontinued. Lazansky, P. J., Rich, Young, Seudder and Tompkins, JJ., concur.